Case: 09-40017     Document: 00511027468          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40017
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES LADNER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:07-CR-189-7


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent James Ladner has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Ladner has filed a response. The record is
insufficiently developed to allow consideration at this time of Ladner’s claim of
ineffective assistance of counsel; such claims generally “cannot be resolved on
direct appeal when [they have] not been raised before the district court since no
opportunity existed to develop the record on the merits of the allegations.”

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40017   Document: 00511027468 Page: 2        Date Filed: 02/12/2010
                                No. 09-40017

United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). Our independent review of the record,
counsel’s brief, and Ladner’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5 TH C IR. R. 42.2. Ladner’s motion for appointment of new counsel is DENIED.
Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2